After conviction the court granted appellant's motion for new trial, and set aside the judgment, awarding such new trial. Subsequently, the court set aside his judgment awarding a new trial, and sought to reinstate the judgment of conviction. Upon this error is assigned. Appellant's contention is well taken. After a motion for new trial has been awarded appellant, the case stands as it originally stood, that is, for trial. This question was discussed in Mathis v. State, 40 Tex.Crim. Rep.. The judgment is reversed and the cause remanded.
Reversed and remanded.